Citation Nr: 1218712	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for left foot arthritis.

4.  Entitlement to service connection for right hand arthritis.

5.  Entitlement to service connection for left hand arthritis.

6.  Entitlement to service connection for right hip arthritis.

7.  Entitlement to service connection for left hip arthritis.

8.  Entitlement to service connection for orthostatic dizziness.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Although the RO adjudicated claims for PTSD and major depressive disorder as separate issues, the Board finds these matters are more appropriately addressed as a single issue for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The Board notes that the RO specifically excluded right knee and right wrist disorders as matters for adjudication in the January 2010 rating decision, but that the Veteran's statements at his June 2011 hearing may be construed as raising these claims.  As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, hepatitis C, left foot arthritis, right hand arthritis, left hand arthritis, right hip arthritis, and left hip arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In correspondence dated June 11, 2011, the appellant requested a withdrawal of the appeal for the issue of entitlement to service connection for orthostatic dizziness.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to service connection for orthostatic dizziness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to service connection for orthostatic dizziness and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal for entitlement to service connection for orthostatic dizziness is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2008 and October 2009.  The Board notes, however, that the Veteran's PTSD claim may be construed as including having been based upon an in-service personal assault.  Therefore, an additional VA notice as to this matter is required.  See 38 C.F.R. § 3.304(f)(5) (2011).

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran contends that he has an acquired psychiatric disorder, hepatitis C, left foot arthritis, right hand arthritis, left hand arthritis, right hip arthritis, and left hip arthritis as a result of active service.  He contends that he has PTSD as a result of traumatic events and personal assaults during active service, that he experienced depression and anxiety during active service, that he developed hepatitis C as a result of sexual encounters during service in a third world country and drug use in self-medicating his anxiety and depression, and that he developed arthritis to the left hand, hips, and feet as a result of the rigors of basic training.  He testified that he had been severely beaten during training and had been confined in a closet with other trainees.  In an April 2011 statement he reported having witnessed an enlistee ejected from a window and fall to his death and having an acquaintance medically discharged after he was the target of an assault.  He reported he did not serve in Vietnam, but had service in Okinawa, Japan.  The Veteran's former spouse provided a statement in support of his claim in May 2011, in essence, recalling a change in his demeanor as a result of active service.  She stated that after service he became very argumentative, violent, quick to fight, and had caused problems on the job and in their relationship.  She also stated he had nightmares and depression and that she believed he had PTSD.  

The Board notes that that service treatment records dated in January 1974 noted the Veteran was referred for a psychiatric evaluation and that he reported he was nervous all the time and having nightmares.  He also stated he never had those problems before serving in Okinawa.  The examiner's diagnosis was anxiety reaction, probably situational.  VA and private treatment records include diagnoses of major depressive disorder, PTSD, hepatitis C, degenerative joint disease, and osteoarthritis.  VA records show that a February 2011 VA memorandum found insufficient information had been provided for additional development to attempt to verify the Veteran's reported stressors, but that no additional action was taken subsequent to the Veteran's April 2011 statement providing additional specific information concerning his PTSD claim.  In light of the evidence of record, the Board finds additional development is required for an adequate determination of the issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be provided notice advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of a stressor in his claim for PTSD based upon in-service personal assault.  He should be requested to furnish this type of evidence or advise VA of potential sources of such evidence.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Appropriate action must be taken to attempt to verify the Veteran's in-service stressors based upon the additional information he provided in April 2011.  

4.  Thereafter, the Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder to include PTSD as a result of active service or an event demonstrated to have occurred during active service, to include based upon evidence demonstrating that a personal assault during active service occurred.  All indicated tests and studies are to be performed.  

An opinion must be provided as to whether the evidence indicates that a personal assault occurred in service.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  Any opinion provided must be reconciled with the other evidence of record.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hepatitis C as a result of active service or an event demonstrated to have occurred during active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has left foot arthritis, right hand arthritis, left hand arthritis, right hip arthritis, and left hip arthritis as a result of active service or an event demonstrated to have occurred during active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


